

113 HR 3814 IH: Risk Management Certainty Act
U.S. House of Representatives
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3814IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2014Mr. Hudson introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Commodity Exchange Act to require the de minimis quantity of swap dealing needed to qualify for exemption from designation as a swap dealer to be changed by a vote of the Commodity Futures Trading Commission.1.Short titleThis Act may be cited as the Risk Management Certainty Act.2.Commission vote required before automatic change of swap dealer de minimis levelSection 1a(49)(D) of the Commodity Exchange Act (7 U.S.C. 1a(49)(D)) is amended to read as follows:(D)De minimis exceptionThe Commission shall exempt from designation as a swap dealer an entity that engages in a de minimis quantity of swap dealing (which shall not be less than $8,000,000,000) in connection with transactions with or on behalf of its customers. The Commission shall promulgate regulations to establish the factors to be used in a determination to so exempt, including any monetary or other levels established by the Commission, and such levels shall only be amended or changed through an affirmative action of the Commission undertaken by rule or regulation..